DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/13/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
In the amendment dated 09/13/2021, claim 41 is newly added; claims 1-15 and 37-41 are pending, claims 12, 14, 15 remain withdrawn from consideration.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, 13, 37, and 40 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Jones (US20030057196A1, previously cited).
Regarding claim 1, Jones discloses
 A welding contact tip (welding contact tip 10, see figs.1-6 and para.0028) comprising: 
left end portion of the contact tip 10. See first axial end portion in annotated fig.3 below) having a welding wire outlet of an internal bore (bore 48, see fig.6) of the welding contact tip (contact tip 10); 

    PNG
    media_image1.png
    585
    1267
    media_image1.png
    Greyscale

Annotated fig.3 of Jones

a threaded middle portion (threaded portion 28, see figs. 3-6) adjacent the first axial end portion (see first axial end portion in annotated fig.3 above), wherein the threaded middle portion (threaded portion 28) comprises external threads (see figs.3-6) configured to mate with internal threads of a gas diffuser (diffuser 6, see figs.3-6) of a welding torch (welding torch 2, see figs.1-2. Para.0030 recites: “The threaded portion 28 secures the contact tip 10 in the diffuser 6”); 
a second axial end portion (part 32, see fig.3) adjacent the threaded middle portion (threaded portion 28) and configured to extend an exterior of the second axial end portion (exterior of the part 32) into a shielding gas flow path (see shielding gas flow path indicated by the arrows in fig.3) within the gas diffuser (diffuser 6); 
wherein the first axial end portion  comprises a tapered outer surface (see tapered outer surface in annotated figure 3 of Jones below) adjacent the threaded middle portion (threaded portion 28) and configured to abut a mating tapered inner surface of the gas diffuser (diffuser 6) of the welding torch (welding torch 2, see figs.3-6 and para.0030 ); and wherein 
the second axial end portion (part 32) has a uniform outer diameter along at least a portion of the length of the second axial end portion (outer diameter of the part 32. See outer diameter of the second end portion in annotated fig.3 below. The peripheral border of the part 32 defines a uniform diameter), wherein the uniform outer diameter (the uniform outer diameter of the part 32. See outer diameter of the second end portion in annotated fig.3 below) is less than an outer diameter of the first axial end portion (outer diameter of the first axial end portion, see annotated fig.3 below. The port 32 clearly has a diameter less than the outer diameter of the first axial end portion).

    PNG
    media_image2.png
    674
    963
    media_image2.png
    Greyscale

Annotated fig.3 of Jones

Regarding claim 11, Jones further discloses the tapered outer surface is substantially linear (see annotated fig. 6 below).  

    PNG
    media_image3.png
    499
    723
    media_image3.png
    Greyscale

Annotated fig.6 of Jones

Regarding claim 13, Jones further discloses the tapered outer surface is adjacent a shoulder between the first axial end portion and the threaded middle portion (see annotated fig.6 below).  

    PNG
    media_image4.png
    512
    863
    media_image4.png
    Greyscale

Annotated fig.6 of Jones

Regarding claim 37, Jones further discloses the outer surface of the second axial end portion (outer surface of the part 32, see fig.3) does not abut against a mating surface (see fig.3. There is a gap between the outer surface of the part 32 and the diffuser 6).  
Regarding claim 40, Jones further discloses the second axial end portion (part 32) is configured to be exposed to shielding gas (see fig.3) within the gas diffuser (diffuser 6).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-10 and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US20030057196A1).
Regarding Claim 2, Jones discloses the welding contact tip of claim 1, as set forth above.
Jones doesn’t explicitly state that the axial length of the tapered outer surface is between 5% and 25% of a total axial length of the welding contact tip.
However, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the axial length of the tapered outer surface to be within any desired range of percentages of the total axial length of the welding contact tip, such as the one claimed, based on the desired application of the welding contact tip because In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
Regarding Claim 3, claim 3 is rejected by substantially the same rationale as applied to claim 2, above.
	
Regarding Claim 4, Jones discloses the welding contact tip of claim 3, as set forth above.
Jones doesn’t explicitly state that the axial length of the tapered outer surface is approximately 15% of the total axial length of the welding contact tip.
However, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the axial length of the tapered outer surface to be any desired value or percentage of the total axial length of the welding contact tip, such as the one claimed, based on the desired application of the welding contact tip. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding Claim 5, Jones discloses the welding contact tip of claim 1, as set forth above.
Jones doesn’t explicitly state that the axial length of the tapered outer surface is between 30% and 50% of an axial length of the first axial end portion.
However, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the axial length of the tapered outer surface to be within any desired range of percentages of the total axial length of the first axial end portion, such as the one claimed, based on the desired application of the welding contact tip. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device
Regarding Claim 6, claim 6 is rejected by substantially the same rationale as applied to claim 5, above.
Regarding Claim 7, Jones discloses the welding contact tip of claim 6, as set forth above.
Jones doesn’t explicitly state the axial length of the tapered outer surface is 40% of the axial length of the first axial end portion.
However, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the axial length of the tapered outer surface to be any desired value or percentage of the total axial length of the first axial end portion, such as the one claimed, based on the desired application of the welding contact tip. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device
Regarding Claim 8, Jones discloses the welding contact tip of claim 1, as set forth above.
Jones doesn’t explicitly state that the angle of the tapered outer surface relative to a longitudinal axis of the welding contact tip is between 5 degrees and 15 degrees.
However, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the angle of the tapered outer surface relative to the longitudinal axis of the welding contact tip, such as the one claimed, based on the desired application of the welding contact tip because In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device 
Regarding Claim 9, claim 9 is rejected by substantially the same rationale as applied to claim 8, above.
Regarding Claim 10, Jones discloses the welding contact tip of claim 1, as set forth above.
Jones doesn’t explicitly state that the angle of the tapered outer surface relative to the longitudinal axis of the welding contact tip is 10 degrees.
However, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify angle of the tapered outer surface relative to the longitudinal axis of the welding contact tip, such as the one claimed, based on the desired application of the welding contact tip because In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding Claim 38, Jones discloses the welding contact tip of claim 1, as set forth above.
Jones doesn’t explicitly state that the axial length of the second axial end portion is between 25% and 45% of a total axial length of the welding contact tip.
However, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding Claim 39, claim 39 is rejected by substantially the same rationale as applied to claim 2, above.
Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US20030057196A1) in view of Cooper (US 20150273615 A1)
Regarding Claim 41, Jones discloses substantially all the claimed limitations as set forth.
Jones does not explicitly disclose the tapered outer surface comprises a consistent outer diameter around a circumference of the welding contact tip.
Cooper discloses a welding contact tip 32, having:
the tapered outer surface (tapered outer surface of the welding contact tip 32. See tapered outer surface in annotated figs.5 and 10 below) comprises a consistent outer diameter around a circumference of the welding contact tip (see annotated figs.5 and 10 below).

    PNG
    media_image5.png
    444
    398
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    474
    518
    media_image6.png
    Greyscale

Annotated figs.5 and 10 of Cooper
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jones to include the tapered outer surface comprises a consistent outer diameter around a circumference of the welding contact tip as taught by Cooper. Doing so allows create a desired mating surface between the contact tip and the diffuser sleeve. The contact tip is securely held in the end of the diffuser sleeve (see para.0038 of Jones).
Response to Arguments
The Art-Based Rejection:
Applicant's arguments filed 09/13/2021 have been fully considered but they are not persuasive. 
Applicant’s Arguments: “the contact tip and diffuser of Jones clearly lack any taper on a first axial end portion and adjacent the threaded middle portion. To be sure, exterior and interior threading are not considered to be a taper, unless it is a tapered thread, which is not the case in the system of Jones.”
The Argument is not found persuasive. As cited in the previous Office Action, the reduced surfaces of the contact tip 10 and gas diffuser 6, are equivalent to the claimed “tapered outer surface” and “tapered inner surface”. The taped outer and inner surfaces are illustrated in annotated figure 4 of Jones below:

    PNG
    media_image7.png
    794
    895
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    681
    979
    media_image8.png
    Greyscale

Annotated figure 4 of Jones
In Jones, the first axial end portion 10 comprises the tapered outer surface, as shown in figure 4 above, adjacent the threads 28. The first axial end portion 10 configured to abut the annotated tapered inner surface of the gas diffuser 6.
According to merriam-webster dictionary, “taper” is “progressively narrowed toward one end”. The annotated outer surface of the welding contact tip becomes gradually narrower at one end; thus, it is a taper. Similarly, the annotated inner surface of the gas diffuser 6 also narrows at one end so it is considered as “tapered surface”. Even though the specification of Jones does not expressly disclose the threading are tapers, the drawing disclosure of Jones (e.g. figures 3-6) clearly show that the surfaces adjacent to threads are tapers. 
For the above reasons, Jones discloses the limitation “the first axial end portion comprises a tapered outer surface adjacent the threaded middle portion and configured to abut a 
Notes: Cooper (US 20150273615 A1) discloses all the limitations in claim 1. Cooper discloses a welding contact tip, comprising: 
a first axial end portion (portion having second end 32B, see fig.5) having a welding wire outlet of an internal bore (34) of the welding contact tip (see fig.5); 
a threaded middle portion (32C, see fig. 5) adjacent the first axial end portion (portion having second end 32B), wherein the threaded middle portion (32C) comprises external threads (32C) configured to mate with internal threads (31, see para.0038 and fig.4) of a gas diffuser (20, see fig.4 and para.0051) of a welding torch; 

    PNG
    media_image9.png
    407
    437
    media_image9.png
    Greyscale

a second axial end portion (32A) adjacent the threaded middle portion (32C) and configured to extend an exterior of the second axial end portion into a shielding gas flow path within the gas diffuser (see fig.12, the exterior of the end 32A extends into the gas flow path 118 within the gas diffuser 20); wherein 

    PNG
    media_image10.png
    497
    836
    media_image10.png
    Greyscale

the first axial end portion (32B) comprises a tapered outer surface (see tapered outer surface in annotated fig.5 above) adjacent the threaded middle portion (32C) and configured to abut a mating tapered inner surface (tapered wall 28, see fig.10 and para.0037) of the gas diffuser (20) of the welding torch; and wherein 
the second axial end portion (32A) has a uniform outer diameter along at least a portion of the length of the second axial end portion (see fig.5), wherein the uniform outer diameter (see fig.5) is less than an outer diameter of the first axial end portion (outer diameter of 32B).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gartland (US 4675493 A) (cited in 09/13/2021 IDS) discloses the limitation: “the first axial end portion comprises a tapered outer surface’ adjacent the threaded middle portion and configured to abut a mating tapered inner surface of the gas diffuser of the welding torch” as recited in claim 1. Gartland discloses an electrode member 10' comprises a tapered outer surface 16a’ adjacent the threaded middle portion 17’ and configured to abut a mating tapered inner surface  of the gas diffuser 11’ of the welding torch.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                        

	


    PNG
    media_image11.png
    7
    8
    media_image11.png
    Greyscale

    PNG
    media_image11.png
    7
    8
    media_image11.png
    Greyscale

    PNG
    media_image11.png
    7
    8
    media_image11.png
    Greyscale